6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 1 of 58




                         SPECIAL REPORT


                               Exhibit 8:


                          Grievance Record
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 2 of 58




                                                                          1
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 3 of 58




                                                                          2
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 4 of 58




                                                                          3
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 5 of 58




                                                                          4
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 6 of 58




                                                                          5
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 7 of 58




                                                                         6
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 8 of 58




                                                                          7
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 9 of 58




                                                                          8
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 10 of 58




                                                                          9
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 11 of 58




                                                                         10
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 12 of 58




                                                                         11
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 13 of 58




                                                                         12
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 14 of 58




                                                                         13
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 15 of 58




                                                                         14
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 16 of 58




                                                                         15
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 17 of 58




                                                                         16
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 18 of 58




                                                                         17
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 19 of 58




                                                                         18
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 20 of 58




                                                                         19
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 21 of 58




                                                                         20
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 22 of 58




                                                                         21
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 23 of 58




                                                                         22
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 24 of 58




                                                                         23
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 25 of 58




                                                                         24
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 26 of 58




                                                                         25
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 27 of 58




                                                                         26
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 28 of 58




                                                                         27
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 29 of 58




                                                                         28
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 30 of 58




                                                                         29
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 31 of 58




                                                                         30
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 32 of 58




                                                                         31
       ,    6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 33 of 58
                                    Grievance Decision from Reviewing Authority

 Inmate/Offender                                                                 DOC
 Name:                   Johnson, Lamone                                         Number      744047
                       ~~~~~~~--~----~~--~----~------~                                      -~~~~~~~---=~
 Receipt Date:       02/26/2019    Grievance Category Code:   4
                                                            - - ' --
                                                                     Grievance Number:       2019-1001-00102-G


1. Discrimination   3. Complaint against staff   S.Disciplinary process   ?.Medical     9. Records/Sentence Admin.
                                                                          8. Property/Trust
2. Classification 4. Condition of confinement    6.Legal                  Fund 10.Religion 11 .Personal Identity
 Decision: AMENDED RESPONSE

 Inmate Johnson requested that all 11 inmates he listed on his PMI have non-associations placed on them .

 After further investigation of the matter by Shanna Taylor, Case Manager it was determined that non-associations
 have been completed on ten of the inmates listed. Inmate Kevin Hill will require further investigation. Inmate
 Johnson will have to provide additional information for a non-association to be filed on 1/M Kevin Hill.

 Inmate Johnson's RELIEF IS PARTIALLY GRANTED.



 Reviewing Authority- Facility Health Services Admin (medical issues)        Date

/                     _ c4                   ~                               ~ u {tt_/t Q
 I hav receiv d the copy of the response of the reviewing authority.

           --rn             Q   fus ~
                                                                             Date


                                                                              Date




 You may appeal to the Administrative Review Authority or Personal Identity ARA at Department of Corrections, P.C
 Box 11400, Oklahoma City, OK 73136-0400 or Medical ARA at 2901 N. Classen Blvd, Suite 200, Oklahoma City, 01
 73106, within 15 days of the receipt of response using only DOC Form 060125V entitled "Misconduct/Grievance Appec
 to Administrative Review Authority." Do not send this decision to the Administrative Review Authority or Medical ARA
 1. Original to file
 2. Copy to inmate/offender                                                           DOC 0901 24B (R 07/16 )




                                                                                                          32
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 34 of 58




                                                                         33
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 35 of 58




                                                                         34
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 36 of 58




                                                                         35
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 37 of 58




                                                                         36
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 38 of 58




                                                                         37
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 39 of 58




                                                                         38
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 40 of 58




                                                                         39
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 41 of 58




                                                                         40
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 42 of 58




                                                                         41
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 43 of 58




                                                                         42
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 44 of 58




                                                                         43
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 45 of 58




                                                                         44
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 46 of 58




                                                                         45
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 47 of 58




                                                                         46
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 48 of 58




                                                                         47
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 49 of 58




                                                                         48
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 50 of 58




                                                                         49
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 51 of 58




                                                                         50
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 52 of 58




                                                                         51
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 53 of 58




                                                                         52
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 54 of 58




                                                                         53
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 55 of 58




                                                                         54
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 56 of 58




                                                                         55
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 57 of 58




                                                                         56
6:19-cv-00269-RAW-SPS Document 31-8 Filed in ED/OK on 01/28/20 Page 58 of 58




                                                                         57
